UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6606



DAVID H. SUTTLE,

                                           Petitioner - Appellant,

          versus

M. HUGHES; ATTORNEY GENERAL OF NORTH CAROLINA,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Graham C. Mullen, District
Judge. (CA-95-29-MU)


Submitted:   February 13, 1997         Decided:     February 26, 1997


Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


David H. Suttle, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C. § 2254 (1994), amended
by Antiterrorism and Effective Death Penalty Act of 1996, Pub. L.

No. 104-132, 110 Stat. 1214. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we deny a certificate of probable cause to appeal; to the extent

that a certificate of appealability is required, we deny such a

certificate. We dismiss the appeal on the reasoning of the district
court. Suttle v. Hughes, No. CA-95-29-MU (W.D.N.C. Mar. 19, 1996).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                 2